DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Applicant’s arguments filed 7 December 2020 with respect to the rejections under 35 U.S.C. 112(b) and 102(a)(1) have been considered and are persuasive, and therefore the rejections has been withdrawn. The closest prior art of record, U.S. Patent 8,633,347 to Bianco et al., does not disclose the second layer of laminate material being received in a respective corresponding first cavity of the first layer of laminate material. While Bianco discloses an absorbent element having a first layer of laminate material having first cavities with a superabsorbent material mass within each cavity, as shown in figure 5, the second layer of laminate material extends across the top of the first layer of laminate material, as shown in figure 4, and therefore is not received in the first cavity of the first layer of laminate material. The method of forming the absorbent element, as shown in figure 9 of Bianco, does not provide for extending the second layer of laminate material into the first cavities. Bianco describes in column 10, lines 25-50, a method of adhering the first layer 10 and second layer 12 together, and additional steps to depress the second layer into the first cavity of the first layer are not contemplated and would further complicate the lamination method. Therefore, the prior art of record does not disclose nor fairly suggest the claimed invention.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LYNNE ANDERSON whose telephone number is (571)272-4932.  The examiner can normally be reached on Monday-Friday 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tatyana Zalukaeva can be reached on 571-272-1115.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 






/CATHARINE L ANDERSON/Primary Examiner, Art Unit 3781